DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the application number 16/823512 filed on March 19, 2020.
Preliminary Amendment
A preliminary amendment was filed and accepted on January 5, 2022.
Claims 1 – 20 are pending.
Priority
This application claims for benefit to application KR-10-2019-0032919 filed in the Republic of Koreas and is entitled to the priority date of March 22, 2019.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/19/2020, 9.14/2020, and 7/21/2021 were filed after the mailing date of the application on 3/19/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements is being considered by the examiner.
35 USC § 101 Analysis
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 21 – 40 are directed to statutory subject matter.  The claims are directed to non-abstract improvements in computer related technology.  A claim is non-statutory when it is directed to a judicial exception (e.g. either one of mathematical concepts, mental processes, or certain methods of organizing human activity) without significantly more.  The claimed invention is not directed to a judicial exception.  Instead, the claimed invention is directed to a technological improvement to a multicore electronic device which is a device that uses a multicore processor to process packets in parallel simultaneously on multiple cores.  Each core is configured to process packets in a driver core layer, a network processing core layer, and an application core layer, a memory, and a processor is configured to when the packets are received by the communication circuit of the device, and to identify a location of a driver core for delivering, the packets, from one of multiple cores, to an operating system domain, a location of an application core for processing the packets in a user determine a location of a network processing core for processing the packets among the plurality of cores based on at least one of the location of the driver core, the location of the application core, and the processing amount of the session, and control to perform network stack processing on the packets using the network processing core.  The claimed invention determines a location of an application core for processing packets and selects a network processing core for TCP/IP stack processing based on the locations of a driver core and the application core for processing received packets and a packet processing amount per session. The proposed method is advantageous in terms of improving a batch processing performance and efficiency of a multicore electronic device by using a core showing a capability equal to or greater in a lower layer than that in a higher layer.  The limitations of the claimed invention uses a processing amount of packets to identify the core to process the packets and changes the core when the processing amount becomes equal to or greater than a predetermined level.  The ordered limitations of the claimed invention improves the operational effectiveness of a multicore electronic  device.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21 – 24, 26 – 29, 31- 34, and 36 - 38 are rejected under 35 U.S.C. 103 as being unpatentable over Finkelstein et al. (U.S. 2018/0365176 A1; herein referred to as Finkelstein) in view of CJ et al. (U.S. 2015/0124828 A1; herein referred to as CJ)
In regard to claim 21, Finkelstein teaches an electronic device including a multicore(see ¶ [0004] “ . . . , a packet processing device, including a central processing unit (CPU), including multiple processing cores . . .”). comprising: a communication circuit (see Fig. 1, NIC 32 ¶ [0024] “ . . . NIC 32 is connected to network 22 by a network interface in the form of one or more network ports 36. A NIC interface 34 connects NIC 32 to CPU 26 and enables the NIC to write data to memory 30 and pass notifications to cores 28, as well as to receive data and instructions from cores 28. NIC 32 comprises hardware logic, coupled between interface 34 and ports 36, for processing incoming data packets received from network 22 and processing outgoing data packets for transmission to the network . . . “);
a multicore including a plurality of cores, each core being configured to process data of packets (see Fig. 1, CPU 26 ¶ [0023] “ . . . CPU 26 comprises multiple processing cores 28, which are configured particularly to run packet processing applications, for example packet routing and filtering applications. Alternatively or additionally, CPU 26 may run other sorts of application programs. Typically, cores are interconnected by buses and have on-chip cache memories (not shown). In addition, CPU 26 has an interface to one or more external memory chips 30, . . .”); and a memory (see  Fig. 1, Mem 30, ¶ [0005] “ . . . the device includes a memory, wherein the receive logic is configured to write data from the incoming data packets to the memory and to notify the cores that the data have been written to the memory . . . “),
wherein the memory is configured to store execution instructions for causing one of the plurality of cores to (see ¶ [0022] “ . . .  Host interface 25 enables the host CPU of the server (not shown), for example, to download software and operating instructions to device 20 . . . “):
while processing data of the packets  (e.g. incoming data packets) received by the communication circuit, identify a processing amount (e.g. flow) of the packets (see ¶ [0008] “ . . . Typically, each core in the group is configured to process the incoming data packets that are respectively distributed to the core concurrently with and independently of processing of the other incoming data packets by the other cores in the group. Additionally or alternatively, the NIC is configured to receive the incoming data packets in multiple different flows from the packet communication network, and to deliver the different flows for processing to respective groups of the cores. . . .”),
Finkelstein fails to expclitly teach identify a location of a first core that processes network data of the packets based on the processing amount, and change, when the processing amount becomes equal to or greater than a predetermined level, a location of a second core that processes application data to be identical to the location of the first core.  However CJ teaches identify a location of a first core that processes network data of the packets based on the processing amount (see ¶ [0182] “ . . . NICs can also be associated with particular cores 505. In many embodiments, NICs can be connected to one or more cores 505 such that when a NIC receives or transmits data packets, a particular core 505 handles the processing involved with receiving and transmitting the data packets. In one embodiment, a single NIC can be associated with a single core 505, as is the case with NIC1 542D and NIC2 542E. In other embodiments, one or more NICs can be associated with a single core 505. In other embodiments, a single NIC can be associated with one or more cores 505. In these embodiments, load could be distributed amongst the one or more cores 505 such that each core 505 processes a substantially similar amount of load. A core 505 associated with a NIC may process all functions and/or data associated with that particular NIC . . “), and
change, when the processing amount becomes equal to or greater than a predetermined level, a location of a second core that processes application data to be identical to the location of the first core (see ¶¶ [0187-0188] “ . . .  While work or load can be distributed to the cores based in part on transactions, in other embodiments load or work can be allocated on a per packet basis. In these embodiments, the appliance 200 can intercept data packets and allocate them to a core 505 having the least amount of load. For example, the appliance 200 could allocate a first incoming data packet to Core 1 505A because the load 515A on Core 1 is less than the load 515B-N on the rest of the cores 505B-N. Once the first data packet is allocated to Core 1 505A, the amount of load 515A on Core 1 505A is increased proportional to the amount of processing resources needed to process the first data packet. When the appliance 200 intercepts a second data packet, the appliance 200 will allocate the load to Core 4 505D because Core 4 505D has the second least amount of load. Allocating data packets to the core with the least amount of load can, in some embodiments, ensure that the load 515A-N distributed to each core 505 remains substantially equal.  In other embodiments, load can be allocated on a per unit basis where a section of network traffic is allocated to a particular core 505. The above-mentioned example illustrates load balancing on a per/packet basis. In other embodiments, load can be allocated based on a number of packets such that every 10, 100 or 1000 packets are allocated to the core 505 having the least amount of load. The number of packets allocated to a core 505 can be a number determined by an application, user or administrator and can be any number greater than zero. In still other embodiments, load can be allocated based on a time metric such that packets are distributed to a particular core 505 for a predetermined amount of time. In these embodiments, packets can be distributed to a particular core 505 for five milliseconds or for any period of time determined by a user, program, system, administrator or otherwise. After the predetermined time period elapses, data packets are transmitted to a different core 505 for the predetermined period of time. . . .”).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s application to incorporate a system and method for the routing of network packets using  a multi-core network device where cores are chosen to process packets and allocate data to ports based on a required performance criteria, as taught by CJ, into a system and method for controlling processing flows using  a multi-core device coupled to a NIC to distribute data sequentially, as taught by .  Such incorporation provides a managed approach to distributing data to different cores of the device.
In regard to claim 22, the combination of Finkelstein  and CJ teaches wherein each core is categorized into one of a first type and a second type (e.g. different performance level for each core)  (see CJ ¶ [0171] “ . . . Illustrated in FIG. 5A are some embodiments of work, task, load or network traffic distribution across one or more processor cores according to a type of parallelism or parallel computing scheme, such as functional parallelism, data parallelism or flow-based data parallelism. In brief overview, FIG. 5A illustrates embodiments of a multi-core system such as an appliance 200' with n-cores, a total of cores numbers 1 through N. In one embodiment, work, load or network traffic can be distributed among a first core 505A, a second core 505B, a third core 505C, a fourth core 505D, a fifth core 505E, a sixth core 505F, a seventh core 505G, and so on such that distribution is across all or two or more of the n cores 505N (hereinafter referred to collectively as cores 505.) There may be multiple VIPs 275 each running on a respective core of the plurality of cores. There may be multiple packet engines 240 each running on a respective core of the plurality of cores. Any of the approaches used may lead to different, varying or similar work load or performance level 515 across any of the cores. For a functional parallelism approach, each core may run a different function of the functionalities provided by the packet engine, a VIP 275 or appliance 200. In a data parallelism approach, data may be paralleled or distributed across the cores based on the Network Interface Card (NIC) or VIP 275 receiving the data. In another data parallelism approach, processing may be distributed across the cores by distributing data flows to each core , and,
wherein the first type is one of a big core and a little core, and the second type is another of the big core and the little core (e.g. different functionality)  (see CJ ¶ [0173] “ . . . In further detail to FIG. 5A, in some embodiments, load, work or network traffic can be distributed among cores 505 according to functional parallelism 500. Functional parallelism may be based on each core performing one or more respective functions. In some embodiments, a first core may perform a first function while a second core performs a second function. In functional parallelism approach, the functions to be performed by the multi-core system are divided and distributed to each core according to functionality. In some embodiments, functional parallelism may be referred to as task parallelism and may be achieved when each processor or core executes a different process or function on the same or different data. The core or processor may execute the same or different code. In some cases, different execution threads or code may communicate with one another as they work. Communication may take place to pass data from one thread to the next as part of a workflow . . .”).
The motivation to combine CJ with Finkelstein is described for the rejection of claim 21 and is incorporated herein.  Additionally, CJ provides methods to distinguish the cores for differing functions. 
In regard to claim 23, the combination of Finkelstein  and CJ teaches wherein the instructions cause the one of the plurality of cores to change the location of the second core by selecting a core number classified as the same type (e.g. functional parallelism) as the first core  (see CJ ¶ [0174] “ . . . distributing work across the cores 505 according to functional parallelism 500, can comprise distributing network traffic according to a particular function such as network input/output management (NW I/O) 510A, secure sockets layer (SSL) encryption and decryption 510B and transmission control protocol (TCP) functions 510C. This may lead to a work, performance or computing load 515 based on a volume or level of functionality being used. In some embodiments, distributing work across the cores 505 according to data parallelism 540, can comprise distributing an amount of work 515 based on distributing data associated with a particular hardware or software component. In some embodiments, distributing work across the cores 505 according to flow-based data parallelism 520, can comprise distributing data based on a context or flow such that the amount of work 515A-N on each core may be similar, substantially equal or relatively evenly distributed . . . “).
The motivation to combine CJ with Finkelstein is described for the rejection of claim 21 and is incorporated herein.  Additionally, CJ provides that the packet flows can be distributed between cores of the same functionality.
In regard to claim 24, the combination of Finkelstein and CJ teaches wherein the instructions cause the first core to change the location of the second core by selecting a core number of a type having higher performance than a type of the first core (e.g. cores with different levels of performance ) (see CJ ¶ [0175] “ . . . each core may be configured to run one or more functionalities of the plurality of functionalities provided by the packet engine or VIP of the appliance. For example, core 1 may perform network I/O processing for the appliance 200' while core 2 performs TCP connection management for the appliance. Likewise, core 3 may perform SSL offloading while core 4 may perform layer 7 or application layer processing and traffic management. Each of the cores may perform the same function or different functions. Each of the cores may perform more than one function. Any of the cores may run any of the functionality or portions thereof identified and/or described in conjunction with FIGS. 2A and 2B. In this the approach, the work across the cores may be divided by function in either a coarse-grained or fine-grained manner. In some cases, as illustrated in FIG. 5A, division by function may lead to different cores running at different levels of performance or load 515 . . .”).
The motivation to combine CJ with Finkelstein is described for the rejection of claim 21 and is incorporated herein.  Additionally, CJ provides for work across the cores may be divided by function based at different cores running at different levels of performance.
In regard to claim 26, the combination of Finkelstein and CJ  teaches wherein the instructions further cause the one of the plurality of cores to: activate a third core (e.g. control core), among the plurality of cores, that processes driver data of the packets (see CJ ¶ [0221] “ . . . Illustrated in FIG. 5C is an embodiment of a multi-core system 575 comprising one or more processing cores 505A-N. In brief overview, one of the cores 505 can be designated as a control core 505A and can be used as a control plane 570 for the other cores 505. The other cores may be secondary cores which operate in a data plane while the control core provides the control plane. The cores 505A-N may share a global cache 580. While the control core provides a control plane, the other cores in the multi-core system form or provide a data plane. These cores perform data processing functionality on network traffic while the control provides initialization, configuration and control of the multi-core system . . .”), acquire, at the third core, the location of the first core  (see CJ ¶ [0229] “ . . ., and send the packets to the first core through the third core based on the location of the first core (see CJ ¶ [0230] “ . . . The control core 505A can exercise a level of control over the other cores 505 such as determining how much memory should be allocated to each core 505 or determining which core 505 should be assigned to handle a particular function or hardware/software entity. The control core 505A, in some embodiments, can exercise control over those cores 505 within the control plan 570. Thus, there can exist processors outside of the control plane 570 which are not controlled by the control core 505A. Determining the boundaries of the control plane 570 can include maintaining, by the control core 505A or agent executing within the system 575, a list of those cores 505 controlled by the control core 505A. The control core 505A can control any of the following: initialization of a core; determining when a core is unavailable; re-distributing load to other cores 505 when one core fails; determining which distribution scheme to implement; determining which core should receive network traffic; determining how much cache should be allocated to each core; determining whether to assign a particular function or element to a particular core; determining whether to permit cores to communicate with one another; determining the size of the global cache 580; and any other determination of a function, configuration or operation of the cores within the system 575. . . .”).
The motivation to combine CJ with Finkelstein is described for the rejection of claim 21 and is incorporated herein.  Additionally, CJ provides for one core to be designated as a control core to control the flow to other cores.
In regard to claim 27, the combination of Finkelstein and CJ  teaches further comprising: a concurrent processing engine (see Fig. 5B, packet engine) and a core management controller (e.g. flow distributor), wherein the instructions cause the concurrent processing engine to (see CJ ¶ [0191] “ . . . multi-core system 545, which may be any type and form of one or more systems, appliances, devices or components. This system 545, in some embodiments, can be included within an appliance 200 having one or more processing cores 505A-N. The system 545 can further include one or more packet engines (PE) or packet processing engines (PPE) 548A-N communicating with a memory bus 556. The memory bus may be used to communicate with the one or more processing cores 505A-N. Also included within the system 545 can be one or more network interface cards (NIC) 552 and a flow distributor 550 which can further communicate with the one or more processing cores 505A-N. The flow distributor 550 can comprise a Receive Side Scaler (RSS) or Receive Side Scaling (RSS) module 560. . . .”): 
generate session identity information of the packets from the third core ((see CJ ¶ [0194] “ . . . the packet engine(s) 548A-N can be configured to carry out the any of the functional and/or data parallelism schemes illustrated in FIG. 5A. In these instances, the packet engine(s) 548A-N can distribute functions or data among the processing cores 505A-N so that the distribution is according to the parallelism or distribution scheme. . . .”), send the session identity information and a core number of the third core to the core management controller (see CJ ¶ [0202] “ . . . The flow distributor 550 can be any application, program, library, script, task, service, process or any type and form of executable instructions executing on any type and form of hardware. In some embodiments, the flow distributor 550 may any design and construction of circuitry to perform any of the operations and functions described herein. In some embodiments, the flow distributor distribute, forwards, routes, controls and/or manage the distribution of data packets among the cores 505 and/or packet engine or VIPs running on the cores. The flow distributor 550, in some embodiments, can be referred to as an interface master . . .”), acquire the location of the first core from the core management controller (see CJ ¶ [0204] “ . . . The flow distributor 550 can distribute network traffic among the cores 505 according to a distribution, computing or load balancing scheme such as those described herein. In one embodiment, the flow distributor can distribute network traffic according to any one of a functional parallelism distribution scheme 550, a data parallelism load distribution scheme 540, a flow-based data parallelism distribution scheme 520, or any combination of these distribution scheme or any load balancing scheme for distributing load among multiple processors . . .”), and send the packets received from the third core to the first core at the acquired location (see CJ ¶ [0204] “ . . .the flow distributor 550 can therefore act as a load distributor by taking in data packets and distributing them across the processors according to an operative load balancing or distribution scheme. In one embodiment, the flow distributor 550 can comprise one or more operations, functions or logic to determine how to distribute packers, work or load accordingly. In still other embodiments, the flow distributor 550 can comprise one or more sub operations, functions or logic that can identify a source address and a destination address associated with a data packet, and distribute packets accordingly. . . “).
The motivation to combine CJ with Finkelstein is described for the rejection of claim 21 and is incorporated herein.  Additionally, CJ provides a flow distribution function for routing packets for a particular core.
In regard to claim 28, the combination of Finkelstein and CJ  teaches wherein the instructions further cause the core management controller to: determine a core number of the first core based on at least one of the session identity information (see CJ ¶ [0219] “ . . . The flow distributor may operate responsive to any one or more rules or policies. The rules may identify a core or packet processing engine to receive a network packet, data or data flow. The rules may identify any type and form of tuple information related to a network packet, such as a 4-tuple of source and destination IP address and source and destination ports. Based on a received packet matching the tuple specified by the rule, the flow distributor may forward the packet to a core or packet engine. . . “), the core number of the third core, a core number of the second core, and packet processing amount information of the session (e.g. tuples) (see CJ ¶ [0007] “ . . . the method includes the packet distributor determining to direct the first packet to the first core based on the first tuple. The first tuple may include a source internet protocol address, a destination internet protocol address, a destination port number, and a protocol  . . .”), and send at least one core number of the first core and the second core to the concurrent processing engine (see CJ ¶ [0220] “ . . . The flow distributor 550 can, in one embodiment, receive data packets destined for the appliance 200, apply a distribution scheme to the received data packets and distribute the data packets to the one or more cores 505 of the multi-core system 575 . . .”).
The motivation to combine CJ with Finkelstein is described for the rejection of claim 21 and is incorporated herein.  Additionally, CJ provides more techniques for identifying specific cores. 
In regard to claim 29, the combination of Finkelstein and CJ  teaches wherein the instructions further cause the one of the plurality of cores to (see CJ ¶ [0192] “ . . . The packet engine(s) 548A-N can, in some embodiments, comprise any of the following elements: the packet engine 240, a network stack 267; a cache manager 232; a policy engine 236; a compression engine 238; an encryption engine 234; a GUI 210; a CLI 212; shell services 214; monitoring programs 216; and any other software or hardware element able to receive data packets from one of either the memory bus 556 or the one of more cores 505A-N. . . .”): monitor operations of an application that is processing the packets and the session identity information of the packets  (see CJ ¶ [0148] “ . . . The monitoring agent 197 may monitor and measure performance of any application of the client. In one embodiment, the monitoring agent 197 monitors and measures performance of a browser on the client 102. In some embodiments, the monitoring agent 197 monitors and measures performance of any application delivered via the client agent 120. In other embodiments, the monitoring agent 197 measures and monitors end user response times for an application, such as web-based or HTTP response times. The monitoring agent 197 may monitor and measure performance of an ICA or RDP client. In another embodiment, the monitoring agent 197 measures and monitors metrics for a user session or application session. In some embodiments, monitoring agent 197 measures and monitors an ICA or RDP session. In one embodiment, the monitoring agent 197 measures and monitors the performance of the appliance 200 in accelerating delivery of an application and/or data to the client 102. . . .”), and change the location  (e.g. via the control plane) of the second core based on a condition being satisfied (see CJ ¶ [0229] “ . . . The control plane of the multi-core system may be the designation and configuration of a core as the dedicated management core or as a master core. This control plane core may provide control, management and coordination of operation and functionality the plurality of cores in the multi-core system. This control plane core may provide control, management and coordination of allocation and use of memory of the system among the plurality of cores in the multi-core system, including initialization and configuration of the same. In some embodiments, the control plane includes the flow distributor for controlling the assignment of data flows to cores and the distribution of network packets to cores based on data flows. In some embodiments, the control plane core runs a packet engine and in other embodiments, the control plane core is dedicated to management and control of the other cores of the system . . .”).
The motivation to combine CJ with Finkelstein is described for the rejection of claim 21 and is incorporated herein.  Additionally, CJ provides monitoring agents and a control plane to further manage the plurality of cores.
In regard to claim 31, Finkelstein teaches an electronic device comprising (see ¶ [0004] “ . . . , a packet processing device, including a central processing unit (CPU), including multiple processing cores . . .”): a communication circuit (see Fig. 1, NIC 32 ¶ [0024] “ . . . NIC 32 is connected to network 22 by a network interface in the form of one or more network ports 36. A NIC interface 34 connects NIC 32 to CPU 26 and enables the NIC to write data to memory 30 and pass notifications to cores 28, as well as to receive data and instructions from cores 28. NIC 32 comprises hardware logic, coupled between interface 34 and ports 36, for processing incoming data packets received from network 22 and processing outgoing data packets for transmission to the network . . . “);
a multicore comprising a plurality of cores, each core being configured to process data of packets (see Fig. 1, CPU 26 ¶ [0023] “ . . . CPU 26 comprises multiple processing cores 28, which are configured particularly to run packet processing applications, for example packet routing and filtering applications. Alternatively or additionally, CPU 26 may run other sorts of application programs. Typically, cores are interconnected by buses and have on-chip cache memories (not shown). In addition, CPU 26 has an interface to one or more external memory chips 30, . . .”);
a memory (see  Fig. 1, Mem 30, ¶ [0005] “ . . . the device includes a memory, wherein the receive logic is configured to write data from the incoming data packets to the memory and to notify the cores that the data have been written to the memory . . . “); and
a processor configured to (see ¶ [0022] “ . . .  Host interface 25 enables the host CPU of the server (not shown), for example, to download software and operating instructions to device 20 . . . “):
while processing data of the packets (e.g. incoming data packets)  received by the communication circuit, identify a processing amount(e.g. flow)  of the packets (see ¶ [0008] “ . . . Typically, each core in the group is configured to process the incoming data packets that are respectively distributed to the core concurrently with and independently of processing of the other incoming data packets by the other cores in the group. Additionally or alternatively, the NIC is configured to receive the incoming data packets in multiple different flows from the packet communication network, and to deliver the different flows for processing to respective groups of the cores. . . .”). 
Finkelstein fails to expclitly teach identify a location of a first core that processes network data of the packets based on the processing amount, and change, when the processing amount becomes equal to or greater than a predetermined level, a location of a second core that processes application data to be identical to the location of the first core.    However CJ teaches identify a location of a first core that processes network data of the packets based on the processing amount (see ¶ [0182] “ . . . NICs can also be associated with particular cores 505. In many embodiments, NICs can be connected to one or more cores 505 such that when a NIC receives or transmits data packets, a particular core 505 handles the processing involved with receiving and transmitting the data packets. In one embodiment, a single NIC can be associated with a single core 505, as is the case with NIC1 542D and NIC2 542E. In other embodiments, one or more NICs can be associated with a single core 505. In other embodiments, a single NIC can be associated with one or more cores 505. In these embodiments, load could be distributed amongst the one or more cores 505 such that each core 505 processes a substantially similar amount of load. A core 505 associated with a NIC may process all functions and/or data associated with that particular NIC . . “), and
change, when the processing amount becomes equal to or greater than a predetermined level, a location of a second core that processes application data to be identical to the location of the first core (see ¶¶ [0187-0188] “ . . .  While work or load can be distributed to the cores based in part on transactions, in other embodiments load or work can be allocated on a per packet basis. In these embodiments, the appliance 200 can intercept data packets and allocate them to a core 505 having the least amount of load. For example, the appliance 200 could allocate a first incoming data packet to Core 1 505A because the load 515A on Core 1 is less than the load 515B-N on the rest of the cores 505B-N. Once the first data packet is allocated to Core 1 505A, the amount of load 515A on Core 1 505A is increased proportional to the amount of processing resources needed to process the first data packet. When the appliance 200 intercepts a second data packet, the appliance 200 will allocate the load to Core 4 505D because Core 4 505D has the second least amount of load. Allocating data packets to the core with the least amount of load can, in some embodiments, ensure that the load 515A-N distributed to each core 505 remains substantially equal.  In other embodiments, load can be allocated on a per unit basis where a section of network traffic is allocated to a particular core 505. The above-mentioned example illustrates load balancing on a per/packet basis. In other embodiments, load can be allocated based on a number of packets such that every 10, 100 or 1000 packets are allocated to the core 505 having the least amount of load. The number of packets allocated to a core 505 can be a number determined by an application, user or administrator and can be any number greater than zero. In still other embodiments, load can be allocated based on a time metric such that packets are distributed to a particular core 505 for a predetermined amount of time. In these embodiments, packets can be distributed to a particular core 505 for five milliseconds or for any period of time determined by a user, program, system, administrator or otherwise. After the predetermined time period elapses, data packets are transmitted to a different core 505 for the predetermined period of time. . . .”).
The motivation to combine CJ with Finkelstein is described for the rejection of claim 21 and is incorporated herein.
In regard to claim 32, the combination of Finkelstein  and CJ teaches wherein each core is categorized into one of a first type and a second type (e.g. different performance level for each core)  (see CJ ¶ [0171] as described for the rejection of claim 22 and is incorporated herein),
wherein the first type is one of a big core and a little core, and the second type is another of the big core and the little core (e.g. different functionality)  (see CJ ¶ [0173] as described for the rejection of claim 22 and is incorporated herein), and
wherein the processor is further configured to change the location of the second core by selecting a core number classified as the same type (e.g. functional parallelism) as the first core (see CJ ¶ [0174] as described for the rejection of claim 23 and is incorporated herein).
The motivation to combine CJ with Finkelstein is described for the rejection of claims 22 and 23 and is incorporated herein.
In regard to claim 33, the combination of Finkelstein  and CJ teaches change the location of the second core by selecting a core number of a type having higher performance than a type of the first core (e.g. cores with different levels of performance ) (see CJ ¶ [0175] as described for the rejection of claim 24 and is incorporated herein).
The motivation to combine CJ with Finkelstein is described for the rejection of claim 24 and is incorporated herein.
In regard to claim 34, the combination of Finkelstein and CJ  teaches wherein the processor is further configured to: control to activate a third core (e.g. control core), among the plurality of cores, that processes driver data of the packets among the plurality of cores (see CJ ¶ [0221] as described for the rejection of claim 26 and is incorporated herein),
acquire, at the third core, the location of the first core  (see CJ ¶ [0229] as described for the rejection of claim 26 and is incorporated herein), and send the packets to the first core through the third core based on the location of the first core (see CJ ¶ [0230] as described for the rejection of claim 26 and is incorporated herein).
The motivation to combine CJ with Finkelstein is described for the rejection of claim 26 and is incorporated herein.
In regard to claim 36, the combination of Finkelstein and CJ  teaches further comprising a concurrent processing engine (see Fig. 5B, packet engine) operating in an operating system domain and configured to (see CJ ¶ [0191] as described for the rejection of claim 27 and is incorporated herein): 
generate session identity information of the packets from a third core ((see CJ ¶ [0194] as described for the rejection of claim 27 and is incorporated herein), 
send the session identity information and a core number of the third core to a core management controller (e.g. flow distributor) (see CJ ¶ [0202] as described for the rejection of claim 27 and is incorporated herein), 
acquire the location of the first core from the core management controller (see CJ ¶ [0204] as described for the rejection of claim 27 and is incorporated herein), and 
send the packets received from the third core to the first core at the acquired location (see CJ ¶ [0204] as described for the rejection of claim 27 and is incorporated herein).
The motivation to combine CJ with Finkelstein is described for the rejection of claim 27 and is incorporated herein.
In regard to claim 37, the combination of Finkelstein and CJ  teaches wherein the processor is further configured to: determine a core number of the first core based on at least one of the session identity information (see CJ ¶ [0219] as described for the rejection of claim 28 and is incorporated herein), the core number of the third core, a core number of the second core, and packet processing amount information of the session (e.g. tuples) (see CJ ¶ [0007] as described for the rejection of claim 28 and is incorporated herein), and send at least one core number of the first core and the second core to the concurrent processing engine (see CJ ¶ [0220] as described for the rejection of claim 28 and is incorporated herein).
The motivation to combine CJ with Finkelstein is described for the rejection of claim 28 and is incorporated herein.
In regard to claim 38, the combination of Finkelstein and CJ  teaches wherein the processor is further configured to (see CJ ¶ [0192] as described for the rejection of claim 29 and is incorporated herein): 
control to monitor operations of the application processing the packets based on the session identity information of the packets  (see CJ ¶ [0148] as described for the rejection of claim 29 and is incorporated herein), and 
change the location (e.g. via the control plane) of the second core processing the packets among the cores based on a condition of changing the location of the second core being satisfied (see CJ ¶ [0229] as described for the rejection of claim 29 and is incorporated herein).
The motivation to combine CJ with Finkelstein is described for the rejection of claim 28 and is incorporated herein.
Claims 25 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Finkelstein et al. (U.S. 2018/0365176 A1; herein referred to as Finkelstein) in view of CJ et al. (U.S. 2015/0124828 A1; herein referred to as CJ) as applied to claims 21 – 24, 26 – 29, 31 – 34, and 36 - 38 in further view of Suganthi et al. (U.S. 2010/0322252 A1; herein referred to as Suganthi).
In regard to claim 25, the combination of Finkelstein and CJ fails to explicitly teach wherein the instructions further cause the one of the plurality of cores to: batch and process, by the first core, an amount of the packets corresponding to a predetermined reference processing amount of the first core; and send the packets batched and processed in the first core to the second core.  However Suganthi teaches wherein the instructions further cause the one of the plurality of cores to: batch and process, by the first core, an amount of the packets corresponding to a predetermined reference processing amount of the first core (see  ¶ [0233] “ . . . the flow distributor 550 may route the request to a first core 505. In some embodiments, the flow distributor 550 may route the request to a core responsive to the IP number of the originating client 102, the TCP port that the request was received on, or any combination of these or other variables. Because the data channel of the FTP session may be on a different port from the control channel . . .”) and 
send the packets batched and processed in the first core to the second core (see ¶ [0250] “ . . .. the first core may perform various maintenance tasks on the control connection after termination, including clearing or resetting a cache, resetting a packet control buffer, un-allocating an IP and port, etc. After or while closing the connection, in some embodiments, the second core may notify the first core that the FTP data connection is being closed. In some embodiments, this notification may be via an inter-core message. In further embodiments, the notification may be unicast to the first core, while in other embodiments, the notification may be broadcast to all cores. In still further embodiments, cores not involved with the MCP session may ignore or discard the notification. In some embodiments, the inter-core message may contain only an indicator that the MCP data communication is being terminated. In other embodiments, the inter-core message may contain more information, such as the amount of data transferred, status of the connection, status of the second core, information relating to server 106, a timestamp, a session ID, an IP ID, or any other information available to the second core  . . .”).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s application to incorporate a system and method for handling a multi-connection protocol communication between a client and a server traversing a multi-core system where the multi-connection protocol comprises a connections for control communications and data communications, and different cores in the multi-core system may handle different connections, providing connection management between a plurality of cores, as taught by Suganthi, into a system and method for controlling processing flows using  a multi-core device coupled to a NIC to distribute data sequentially where cores are chosen to process packets and allocate data to ports based on a required performance criteria, as taught by the combination of Finkelstein and CJ.  Such incorporation provides for a core manager to control the communications between cores.
In regard to claim 35, the combination of Finkelstein and CJ fails to explicitly teach wherein the processor is further configured to: control to process by batching the packets corresponding to a predetermined reference processing amount that is configured by the first core, and send the packets batched and processed in the first core to the second core.    However Suganthi teaches wherein the processor is further configured to: control to process by batching the packets corresponding to a predetermined reference processing amount that is configured by the first core (see  ¶ [0233] as described for the rejection of claim 25 and is incorporated herein), and send the packets batched and processed in the first core to the second core (see ¶ [0250] as described for the rejection of claim 25 and is incorporated herein).
The motivation to combine Suganthi with the combination of Finkelstein and CJ is described for the rejection of claim 25 and is incorporated herein.
Claims 30 and 39 - 40 are rejected under 35 U.S.C. 103 as being unpatentable over Finkelstein et al. (U.S. 2018/0365176 A1; herein referred to as Finkelstein) in view of CJ et al. (U.S. 2015/0124828 A1; herein referred to as CJ) as applied to claims 21 – 24, 26 – 29, 31 – 34, and 36 - 38 in further view of Mohammad Mirzaei et al. (U.S. 2016/0171390 A1; herein referred to as Mohammad).
In regard to claim 30, the combination of Finkelstein and CJ  teaches wherein the instructions further cause the one of the plurality of cores to perform at least one of: identify the location of the second core, based on a determination that a location of a core for an application associated with the packets is designated, with the designated location of the core (see CJ ¶¶ [0176-0178] “ . . . each core may be configured to run one or more functionalities of the plurality of functionalities provided by the packet engine of the appliance. For example, core 1 may perform network I/O processing for the appliance 200' while core 2 performs TCP connection management for the appliance. Likewise, core 3 may perform SSL offloading while core 4 may perform layer 7 or application layer processing and traffic management. Each of the cores may perform the same function or different functions. Each of the cores may perform more than one function. Any of the cores may run any of the functionality or portions thereof identified and/or described in conjunction with FIGS. 2A and 2B. In this the approach, the work across the cores may be divided by function in either a coarse-grained or fine-grained manner. In some cases, as illustrated in FIG. 5A division by function may lead to different cores running at different levels of load or performance.  The functionality or tasks may be distributed in any arrangement and scheme. For example, FIG. 5B illustrates a first core, Core 1 505A, processing applications and processes associated with network I/O functionality 510A. Network traffic associated with network I/O, in some embodiments, can be associated with a particular port number. Thus, outgoing and incoming packets having a port destination associated with NW I/O 510A will be directed towards Core 1 505A which is dedicated to handling all network traffic associated with the NW I/O port. Similarly, Core 2 505B is dedicated to handling functionality associated with SSL processing and Core 4 505D may be dedicated handling all TCP level processing and functionality.   While FIG. 5A illustrates functions such as network I/O, SSL and TCP, other functions can be assigned to cores. These other functions can include any one or more of the functions or operations described herein. For example, any of the functions described in conjunction with FIGS. 2A and 2B may be distributed across the cores on a functionality basis. In some cases, a first VIP 275A may run on a first core while a second VIP 275B with a different configuration may run on a second core. In some embodiments, each core 505 can handle a particular functionality such that each core 505 can handle the processing associated with that particular function. For example, Core 2 505B may handle SSL offloading while Core 4 505D may handle application layer processing and traffic management . . .”).
The combination of  Finkelstein and CJ fails to expclitly teach in case that the location of the core corresponding to the application is not designated, determine the location of the second core according to whether the application is running in a foreground or a background, and
determine the location of the second core through a learning process that is related to packet processing of the application.  However Mohammad teaches in case that the location of the core corresponding to the application is not designated, determine the location of the second core according to whether the application is running in a foreground or a background (e.g. application running degraded because of energy constraints) (see CJ ¶ [0052] “ . . . the computing device may adjust configurations of applications (e.g., the execution settings of complex algorithms, scientific function, etc.) based on the trade-off functionalities that are determined to be effective at an initial time as described above. Such adjustments may include changing accuracy, precision, and/or execution speed configurations for performing the application and/or the complex algorithms it uses. In some aspects, the adjustments may include configuring the application to dispatch complex algorithms and/or portions of the application's executable code to one or more cores of the computing device, such as application processor cores, the graphics processing unit (GPU), a digital signal processor (DSP), or any combination of virtual or actual cores. For example, aspect techniques may cause applications that use trade-off functionalities to provide results with lower accuracy (e.g., wrong face tagging or clustering of photos, etc.) and/or utilizing different cores when power resources are limited (e.g., due to energy constraints of a trade-off, etc.) and/or when the computing device is running hot (e.g., due to thermal constraints of a trade-off, etc.). . . “), and determine the location of the second core through a learning process that is related to packet processing of the application (see CJ ¶ [0082] “ . . . “ . . . the application information module 704 may include a precision requirement learner module 706 and/or a real-time requirement learner module 708 suitable for implementing machine learning functionalities relative to complex algorithms of applications. The precision requirement learner module 706 may be configured to store, obtain, and otherwise utilize data received at the computing device to learn user preferred, required, or desired precision or accuracy settings for various complex algorithms utilized by applications executing on the computing device. Similarly, the real-time requirement learner module 708 may utilize data to learn required deadlines or execution speeds required (or desired) for complex algorithms. Information received from the user, such as timing of received user inputs, whether user inputs are at all received in response to prompts, and other data indicative of how a user is responding to the execution of applications (and thus their associated various complex algorithms) on the various cores, may be used at the modules 706-708. . . “).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s application to incorporate a system and method for a multi-core computing device to use machine learning to dynamically configure an application and/or complex algorithms associated with the application based on application requirements and the performance of the computing device, as taught by Mohammad, into a system and method for controlling processing flows using  a multi-core device coupled to a NIC to distribute data sequentially where cores are chosen to process packets and allocate data to ports based on a required performance criteria, as taught by the combination of Finkelstein and CJ.  Such incorporation enables core assignments to be determined based on past performances of the application under diverse environmental conditions.
In regard to claim 39, the combination of Finkelstein and CJ  teaches wherein the processor is further configured to: control to identify the location of the second core based on a determination that a location of a core is designated for executing an application associated with the packets (see CJ ¶¶ [0176-0178] as described for the rejection of claim 30 and is incorporated herein).
The combination of  Finkelstein and CJ fails to expclitly teach determine, based on a determination that the location of the core corresponding to the application associated with the packets is not designated, the location of the second core according to whether the application is running in a foreground or a background, or determine the location of the second core through learning related to packet processing of the application.  However Mohammad teaches determine, based on a determination that the location of the core corresponding to the application associated with the packets is not designated, the location of the second core according to whether the application is running in a foreground or a background(e.g. application running degraded because of energy constraints) (see CJ ¶ [0052] as described for the rejection of claim 30 and is incorporated herein), or determine the location of the second core through learning related to packet processing of the application (see CJ ¶ [0082] as described for the rejection of claim 30 and is incorporated herein).
The motivation to combine Mohammad with Finkelstein and CJ is described for the rejection of claim 30 and is incorporated herein)
In regard to claim 40, the combination of Finkelstein, CJ, and Mohammad teaches wherein the processor is further configured to determine the location of the second core based on a processing requirement of the application (see Mohammad ¶¶ [0080-0082] “ . . . The module architecture 700 may include a system static information module 702 configured to provide information about hardware, such as memory bandwidth, the frequency of different cores, etc., an application information module 704 configured to provide data indicating requirements for specific applications (e.g., how fast results are needed, how accurate results are needed, etc.), and a system transient information module 710 configured to provide data indicating how much of processor (or core) resources are currently being used by other processes supported by the computing device, how much of the memory bandwidth is being used, etc. The module architecture 700 may further include a scheduler and load distributer module 712 that may utilize various information from modules 702-710 to select the processing core to which to assign complex algorithms (or computational kernels) invoked by applications executing in the system. During execution, an application may submit information about a complex algorithm to be executed to the schedule and load distributer module 712, which in turn may query the modules 702-710 to identify the processing core to which the workload should be sent and/or how the workload should be executed (e.g., adjusted accuracy/precision, etc.).  The module architecture 700 may also include an application computational kernel module 714 that may be the code underlying the libraries and other functionalities of an application. In other words, the application computational kernel module 714 may be instructions of complex algorithms to be submitted to various cores for execution. Further, the computing device may include various heterogeneous cores 716 that may be one or more processing units, such as an application processor, a graphics processing unit (GPU), digital signal processors (DSP), and/or other processing units that may be assigned various workloads via the scheduler and load distributer module 712.  In some aspects, the application information module 704 may include a precision requirement learner module 706 and/or a real-time requirement learner module 708 suitable for implementing machine learning functionalities relative to complex algorithms of applications. The precision requirement learner module 706 may be configured to store, obtain, and otherwise utilize data received at the computing device to learn user preferred, required, or desired precision or accuracy settings for various complex algorithms utilized by applications executing on the computing device. Similarly, the real-time requirement learner module 708 may utilize data to learn required deadlines or execution speeds required (or desired) for complex algorithms. Information received from the user, such as timing of received user inputs, whether user inputs are at all received in response to prompts, and other data indicative of how a user is responding to the execution of applications (and thus their associated various complex algorithms) on the various cores, may be used at the modules 706-708. Further, such data may be overridden, updated, and/or adjusted over time based on continued observed user inputs relative to the execution of applications and/or complex algorithms. For example, over time, data utilized by the precision requirement learner module 706 may coincide with impatient user inputs (e.g., multiple taps on a touch screen while complex algorithms are performed, etc.) that may indicate that a faster execution speed for a face-tagging algorithm is required or desired by the user. . . .”).
The motivation to combine Mohammad with the combination of Finkelstein and CJ is described for the rejection of claim 30 and is incorporated herein.  Additionally Mohammad provides the ability to assign a core for an application based on application requirements.
Conclusion
There are prior art made of record which are not relied upon but are considered pertinent to applicant’s disclosure.  They are listed on the PTO-892 accompanying this action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES N FIORILLO/Examiner, Art Unit 2444